Citation Nr: 1228686	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a cavernous sinus tumor, claimed as a brain tumor.  

3.  Entitlement to service connection for a heart disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 1984 and on active duty for training (ACDUTRA) from May 1985 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was most recently before the Board in March 2011, when it was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, for additional development.  Following the AMC's attempts to complete the requested actions, the case was returned to the Board for further review.  

This appeal is REMANDED to the RO via AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its March 2011 remand, the Board directed the AMC to request that the Veteran identify his medical treatment providers, and once that information was received, the AMC was to obtain all pertinent treatment files not already of record.  The Veteran did not respond with the requested information, but instead chose to submit a number of records regarding current and past medical treatment.  The actions of the Veteran and AMC as to the Board's attempt to obtain potentially relevant medical data are found to have been in substantial compliance with that portion of the Board's March 2011 remand.  

Less than substantial compliance, however, was achieved in terms of the VA medical examinations and the medical opinions provided as to the nexus of the claimed disorders to service or inservice aggravation.  Initially, the Board notes that a VA heart examination in April 2011 yielded no cardiac diagnosis, notwithstanding the VA examiner's reference to ongoing treatment of the Veteran's hypertension; the Veteran's electrocardiogram was noted to be normal and no residuals of chest pain from 1985 were found to be present.  No current treatment or any diagnostic work-up was noted to be necessary.  Nevertheless, the problem associated with the diagnosis was indicated to be that of left ventricular hypertrophy (LVH), which the Board notes was previously shown only by voltage criteria on an electrocardiogram.  In providing the medical opinion, the VA examiner in no way referenced the Veteran's ongoing hypertension or hyperlipidemia, which the record amply documents as ongoing, in discussing the service incurrence of chest pain or other heart disorder.  Moreover, no reference was made as to the effects, if any, of the Veteran's inservice tear gas exposure during Mission Oriented Protective Posture (MOPP) training, which the Board by its recent remand accepted as factual.  Remand to ensure all potential elements of heart or cardiovascular disease and all possible causative factors are considered is found to be necessary for compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a veteran or other claimant is as a matter of law entitled to compliance with the terms of the Board's remand).  

Regarding the Veteran's claimed headaches, the Board requested that the VA examiner offer medical opinions as to the likelihood that any preexisting headaches underwent an increase in severity during his active duty or ACDUTRA and whether there was clear and unmistakable evidence than any such increase was due to the natural progress of his headaches.  The AMC reiterated exactly the Board's questions in its VA examination request provided to the VA examiner, who restated the initial question, albeit incompletely, if not incorrectly, as to whether any preexisting headache condition increased in severity during the Veteran's period of active service beginning in May 1984 and ending in July 1985.  

In responding, the VA examiner in April 2011 concluded that it was less likely than not (probability less than 50 percent) that the Veteran's tension headaches increased in severity during his period of service.  Preexisting headaches were found to have been noted on an entrance physical and it was also set forth by the VA examiner that the Veteran's headaches were treated with nonsteroidal anti-inflammatory medications in the military; that his headaches did not progress or require preventative or continuous medication; and that no diagnostic work-up had been required or completed for his headaches.  The fact that the Veteran was placed on a physical profile due to headaches by action of a Physical Profile Board in June 1985 was not referenced in the opinion provided, thus calling into question the foundation for the opinion offered.  No discussion of the possible effects of inservice tear gas exposure was furnished.  Remand for clarification is deemed necessary prior to entry of a final Board decision as to this matter.  

Concerning the claimed brain or sinus tumor, the diagnosis rendered by way of the April 2011 VA examination was that of status postoperative schwannoma resection with residuals of pain and facial numbness.  No current evidence of schwanoma was noted.  V1 and V2 trigeminal neuralgia in 2008 with left suboccipital craninectomy, microvascular decompression of the trigeminal nerve and postoperative residuals of chronic pain and upper left cheek numbness was found to be not "related to, cause of, or aggravated by Veteran's active military service or period of ACDUTRA, including MOPP training."  The rationale offered was a verbatim quotation from UpToDate, an electronic resource tool, without any discussion of the pertinent facts and circumstances particular to the case at hand.  No adequate explanation or rationale for the opinion advanced is offered, in violation of the holding in Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Remand for further medical input as to the relationship of the Veteran's schwannoma to service, as well as clarification of the prior opinion regarding trigeminal neuralgia and associated disorders, is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for association with the claims folder all pertinent records of VA treatment, not already on file.  

2.  Thereafter, return the report of the VA medical examinations conducted at the VA Medical Center in Fayetteville, Arkansas, on April 13, 2011, by P.A. Tisdale, Advanced Practice Nurse, to her to permit her to review the claims folder in detail prior to the preparation of an addendum to her earlier report.  That addendum should address the questions of the direct service incurrence or aggravation, as applicable, of the Veteran's claimed chronic headaches, a cavernous sinus tumor claimed as a brain tumor, and a heart or cardiovascular disorder claimed as chest pains.  If Nurse Tisdale is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of the claimed disorders.  The Veteran's VA claims file must be furnished to Nurse Tisdale or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Nurse Tisdale or other VA examiner is asked to address the following questions, providing a rationale that includes reference to specific facts of this case for each opinion offered: 

a)  Is it at least at likely as not (50 percent or greater probability) that any current heart or cardiovascular disorder, including but not limited to chest pains, hypertension, and hyperlipidemia, originated in service or is otherwise attributable to the Veteran's military service or any event thereof, inclusive of tear gas exposure during MOPP training?

b)  Is it at least at likely as not (50 percent or greater probability) that any current headache disorder, to include migraines, underwent an increase in severity during the Veteran's period of active duty from May 1984 to July 1984 or active duty for training from May 1985 to June 1985, such as to constitute aggravation?  If any increase in severity is indicated, is it clearly and unmistakably shown that such increase in severity was due to the natural progress of the disorder?  Among the factors to be considered and discussed are the Veteran's assigned physical profile due to headaches by a Physical Profile Board in June 1985, as well as his tear gas exposure during MOPP training, and the significance thereof in terms of any inservice increase in severity.  

c)  Is it at least at likely as not (50 percent or greater probability) that any sinus or brain tumor of the Veteran, including but not limited to schwannoma or any residual of resection thereof, trigeminal neuralgia requiring left suboccipital craninectomy, microvascular decompression of the trigeminal nerve, or postoperative residuals of chronic pain and upper left cheek numbness, originated in service or is otherwise attributable to the Veteran's military service or any event thereof, including but not limited to tear gas exposure during MOPP training?

Nurse Tisdale or her designee is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended nexus; less likely weighs against the claim. 

Nurse Tisdale or her designee is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Lastly, readjudicate fully each of the issues listed on the title page of this document, and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until he received further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


